1
2
3
4                                                                   JS -6
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   BRAYAN MARTIN MEZA,                      Case No. 2:21-CV-04189 FMO (KES)
12                         Petitioner,
                                                              JUDGMENT
13          v.
14   MARCUS POLLARD, Warden,
15                         Respondent.
16
17
18         Pursuant to the Court’s Order Summarily Dismissing Petition for Writ of
19   Habeas Corpus for Lack of Subject Matter Jurisdiction,
20         IT IS ADJUDGED that the Petition is dismissed without prejudice.
21
22   DATED: May 25, 2021
23
24                                        ___________/s/_______________________
                                          FERNANDO M. OLGUIN
25                                        UNITED STATES DISTRICT JUDGE
26
27
28
